Title: Mary Smith Cranch to Abigail Adams, 1 April 1790
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Weymouth April 1d 1790
I last Week receiv’d your Letter date 15th. of March in which you mention writing me three weeks successivly. I have receiv’d but one Letter before this since your Brother Adams brought me one I cannot think what is the reason I have not had them I have had that in which you mention the miss Palmers staying in your house. They offer you their most grateful acknowledgments for this favour, but more particularly for giving them the rent the year past
I have talk’d with mr Jo Cranch & Cousin Betsy about taking the Farm if you should not come your self. I know he has been use’d to a Farm in england & he work’d with his uncle at Germantown. I veryly believe he would do better for you than many others. he would be careful to save & consciencius to deliver you half the produce, I shall make no comparesions mrs Palmer mourn’d to me the Loss of mr A’s young Trees by the creaturs eating the Bark last summer mr C says he thinks every one of them are dead— I told them It was a thing you had mention’d to me as just come into your mind that you had not consulted mr A upon it— They have been talking of taking a House & shop in Roxburry Street if they could do no better—but they seem please’d with this proposal &, if it should be agreable to mr A & you they wish to know the conditions as soon as possible they wish doctor Tufts might have power to Lease because they wish for his advice & approbation as it will be impossible for mr A to give it so readily & so often as they may have occation to ask it— mr C says there is a great deal of work which ought to be now doing. Farming Tools they have but very few of so that if they take it they must use yours but I believe they will be carefully of them. She will hire a good dairy maid & will exert her self to the utmost— but my dear Sister all this dissapoints my fond hopes of having you spend your Summer with us. Why have you made this alteration in your Plan— I cannot give up the Idea of a visit, if but a short one, & besides you have so many new relations to see that I should think your curiosity would be a little ingag’d. Do you not want to know how I behave as a Grandmother. I desir’d Lucy to inform you of Betsys & Sister Shaws Safety as soon as possible after the event, for I was hurried away immediately. Sister got to Bed but about a week before mrs Norton both of them were quick & not bad Sister wrote a long Letter to mrs N in a week & another to me in a fortnight She was well but very weak mrs N is now much better than I ever expected to see her in such a situation but she has suffer’d much from many cramps She has a Sharpness in her Blood Which has shewn it self in various shapes. She has a very bad sore mouth & Tongue & has been threaten’d with broken Breasts but they are all better
The children are fine Healthy creatures Sister says hers is so & I think I never saw one more so than my little Richard Cranch for that is his name Sister has call’d hers for you—
I do not wonder you was anxious about your son & I am sorry my Letter did not reach you sooner. He return’d before I was willing he should but his cough had left him & he promis’d me he would be very careful. he has sent me word several times that he was very well
I am griev’d for mr Otis. Nabby was a fine girl. I have made the same observation as you have done about the greater proportion of young Ladies who die of consumtions in Boston & Salem than in any other Towns Salem is as remarkable but cannot account for it
mrs Cotton Tufts is like to increase her Family again but not so the Docr. as yet I believe
you & I are like to have a lasting dispute about obligations for you will always over rate & over pay every little Service I can do you or your dear children but I can say with you that I hope you [will beli]eve the will is good of your affectionate Sister
Mary Cranch
When does mrs Smith expect to get to bed. I hope She will let you have a Grandaughter tho this time I long to see the little Boys present my Love to mr Adams & all my Cousins
mrs Norton sends her Duty & knows she says that her Aunt will rejoice with her. She makes an exellent nurse for her baby but such good nurses will be Weak & then— mrs Halls eyes are better than for several years back She was obligd to put a Blister onto one of them & it has done her great service
        
mr Jo Cranch is greatly oblig’d to mr A & you for your exertions in his favour with Genl. Knox & hopes Something may be done to give him an extableshment

